McPHERSOK, District Judge.
The bankrupt having moved to set aside the adjudication on the ground that a coal-mining company is not a corporation principally engaged in manufacturing, trading, .or mercantile pursuits (section 4, cl. “b,” Act 1898), the question was referred.to the referee, who decided in favor of the motion. The *57relevant facts are that the bankrupt is a Pennsylvania corporation, chartered for the purpose of “mining and quarrying coal and_ preparing and shipping the same to market,” and that its sole business has been the carrying out of this purpose. Upon these facts I am of opinion that the decision of the referee was right, and that the petition must be dismissed.
That a mining company is not engaged in manufacturing, within the ordinary meaning of this word, lias been several times decided, and I agree with the correctness of the ruling. Whether a mining company is not engaged in trading — using that word in a large sense • — may, perhaps, admit of more doubt, and I am not sure how I might .decide that question'if the point arose now for the first time. But the question has already been decided in three eases that arose in other districts, and I am unable to reach a clear conviction that a different conclusion should have been reached. In view of the advisability of uniformity in decision, so far as uniformity may be attainable, I shall therefore follow my Brethren who have already considered lliis question and have decided that a mining company is not engaged in trading or mercantile pursuits. In re Elk Park Min. & Mill. Co. (D. C.) 101 Fed. 422; In re Rollins Gold & Silver Min. Co. (D. C.) 102 Fed. 982; In re Chicago-Joplin Lead & Zinc Co. (D. C.) 104 Fed. 67. See, also, the analogous cases In re Cameron Town Mut. Fire. Lightning & Windstorm Ins. Co. (D. C.) 96 Fed. 756, and In re New York & W. Water Co. (D. C.) 98 Fed. 711. Contra, In re San Gabriel Sanatorium (D. C.) 95 Fed. 271.
It may, perhaps, be worth suggesting that, although mining companies are in some sense engaged in trade, nevertheless they belong so plainly to a distinct class of trading corporations that they’ are almost always specifically named in any statute that is intended to embrace them. Failure to name them, therefore, raises a presumption of some force that they were not. in the legislative view.
The adjudication is set aside, and the petition in bankruptcy is dismissed.